Citation Nr: 0525456	
Decision Date: 09/16/05    Archive Date: 09/29/05	

DOCKET NO.  92-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastrointestinal involvement associated with 
sarcoidosis. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for sarcoid arthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1984, with an additional period of active duty for training 
from November 1978 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1995 and August 202 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This case was previously before the Board in September 2003, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, the issue of 
entitlement to an initial rating in excess of 10 percent for 
gastrointestinal involvement associated with sarcoidosis is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran's service-connected sarcoid arthropathy is 
characterized by arthralgia of the right shoulder and hips, 
and mild patellofemoral knee pain, both of which are 
currently in remission, with no evidence of weakness, 
fatigue, or any decrease in range of motion, or evidence of 
one or two exacerbations a year in a well-established 
diagnosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for sarcoid arthropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004). 

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain, 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  Id.; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In the case at hand, in correspondence of May 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence he should submit, what 
information and evidence would be obtained by the VA, and the 
need for the veteran to advise VA of or to submit any further 
evidence in his possession pertaining to his claim.  In 
addition, the veteran was provided a Supplemental Statement 
of the Case in August 2002 and April 2005 apprising him of 
various VA actions in this case.

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of his claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board following remand, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
Decision Review Officer, or before a Veterans Law Judge at 
the RO, or in Washington, D.C.  He has been provided notice 
of the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  Moreover, the veteran was 
given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1,369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claim, and of the evidence necessary to complete the 
application.  Accordingly, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service connection for sarcoidosis was established by an 
August 1985 rating decision.  

VA and private treatment records covering the period from 
January 1989 to May 1991 show treatment during that time for 
complications of sarcoidosis.

At the time of a private medical examination in November 
1991, it was noted that the veteran had recently been 
admitted to a VA medical facility for a low white blood cell 
count.  Additionally noted was that a workup completed during 
that hospitalization was consistent with sarcoidosis.  When 
questioned, the veteran complained of generalized numbness, 
in addition to occasional stiffness and pain in his arms and 
lower extremities.  A physical examination was essentially 
unremarkable, and the diagnosis noted was sarcoidosis with, 
among other things, muscular weakness.  

Received in December 1991 were private medical records 
covering the period from September 1990 to November 1991, 
showing treatment during that time for sarcoidosis.  

Received in March 1993 were VA inpatient and outpatient 
treatment records covering the period from August 1990 to 
December 1993, once again showing treatment during that time 
for sarcoidosis.

Received in June 1996 were additional VA records covering the 
period from December 1993 to June 1996, showing treatment 
during that time for complications of sarcoidosis.  

On VA systemic examination in September 1996, the veteran 
stated that, while in service, he had developed ankle pain, 
as well as some swelling of his knees.  Reportedly, at that 
time, the veteran had been informed that he had sarcoidosis.  
Current complaints consisted of, among other things, knee and 
ankle pain.

On physical examination, the veteran gave a history of 
periodic ankle pain and swelling.  Examination of the 
veteran's extremities revealed no evidence of knee 
crepitation.  Range of motion of the knees and ankles was 
within normal limits.  When further questioned, the veteran 
complained of pain in his joints, specifically, in the knees, 
shoulders and ankles.  However, no swelling was in evidence.  
The pertinent diagnosis noted was arthralgias, probably due 
to sarcoidosis.  

On VA hematologic examination in November 1996, the veteran 
complained of multiple joint pains.  Reportedly, a biopsy of 
the veteran's knees had confirmed the presence of 
noncaseating granuloma compatible with sarcoidosis.  Physical 
examination revealed no evidence of any defect or deformity 
of the veteran's extremities.  The pertinent diagnoses noted 
were multiple joint pains; and sarcoidosis of the left knee, 
status post biopsy.  

At the time of a VA medical examination in July 1997, the 
veteran gave a history of bilateral knee swelling associated 
with sarcoidosis.  Current complaints included multiple joint 
pain, to include knee pain and swelling.  The pertinent 
diagnosis was chronic arthralgia and arthritis.  

VA outpatient treatment records covering the period from July 
to December 1997 show continued treatment for the veteran's 
sarcoidosis.  

On VA general medical examination in July 2001, the veteran 
stated that he was currently taking Ibuprofen for sarcoid 
arthropathy and gout.  Physical examination revealed no 
evidence of any joint swelling, erythema, clubbing, or edema.  
Range of motion was described as "good."  The pertinent 
diagnosis noted was sarcoid arthropathy.  

Received in January 2002 were VA records covering the period 
from February 2000 to January 2002, showing treatment during 
that time for sarcoidosis.  In an entry of June 2000, the 
veteran was described as suffering from left foot pain for a 
period of 2 to 3 weeks.  Reportedly, the veteran's foot pain 
had been resolving spontaneously, with no intervention.  
Currently, the veteran experienced no difficulty in 
ambulating.  Examination of the veteran's extremities showed 
no evidence of edema or tenderness on palpation of the left 
foot.  Range of motion was full.  The pertinent diagnosis was 
probable musculoskeletal pain, resolved spontaneously.

During the course of VA outpatient treatment in June 2001, 
the veteran complained of significant back and right hip 
pain, though with no tingling or numbness in the legs, and no 
weakness.  Physical examination of the veteran's back showed 
no evidence of any point tenderness.  Range of motion of the 
lower extremities was good, and the veteran was able to raise 
his legs without pain.  At the time of examination, lower 
extremity strength was described as "good."  The pertinent 
diagnoses noted were sarcoidosis, stable on medication; back 
pain; and a history of cystic bone lesions of the feet 
consistent with sarcoidosis.

On VA general medical examination in April 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  At the time of examination, the veteran's 
complaints included pain and swelling in his legs, as well as 
pain in the right shoulder and lower back.  Musculoskeletal 
evaluation revealed a full range of motion in all joints, and 
no deformity of the veteran's spine.  Magnetic resonance 
imaging showed findings consistent with degenerative changes 
of the spine.  The pertinent diagnosis noted was degenerative 
arthritis.

Received in June 2002 were VA records covering the period 
from June 2000 to July 2002, showing continued treatment 
during that time for the veteran's sarcoidosis.  In an entry 
of July 2002, the veteran complained of pain in his feet.  
Reportedly, previous X-rays had been read as consistent with 
sarcoid arthropathy of the toes.  Apparently, the veteran had 
been referred for complaints of swelling in his feet and 
knees.  According to the veteran, on those occasions when his 
joints would swell, he found it necessary to use a cane.  On 
physical examination, the veteran's joints were normal, with 
the exception of some tenderness in the right patellar 
ligament.  Radiographic studies showed evidence of erosive 
changes at the great interphalangeal and metatarsophalangeal 
joints on the right.  Older radiographic studies marked 
"left" showed similar changes at the metatarsophalangeal 
joint, though not as pronounced.  The clinical impression was 
probable gout; questionable sarcoid arthropathy of the feet.

In a rating decision of August 2002, the RO granted service 
connection (and a 10 percent evaluation) for sarcoid 
arthropathy associated with sarcoidosis.

On VA orthopedic examination in May 2004, it was noted that 
the veteran's claims folder was available, and had been 
"reviewed thoroughly."  When questioned, the veteran 
complained of pain in his right shoulder accompanied by some 
limitation of motion.  Also noted were problems with hip 
pain, although not currently.  According to the veteran, some 
time ago, he had experienced knee pain.  However, that pain 
was now only "mild."  When further questioned, the veteran 
denied any other joint pain.  The veteran's claims folder 
showed no evidence of any joint pain or injury, or any 
treatment.  Currently, the veteran was receiving no treatment 
for pain.  On further questioning the veteran denied any 
problems with flare-ups.  Also noted was that the veteran did 
not use crutches, a brace, a cane, or corrective shoes.  
According to the veteran, he had suffered no dislocation.  
Nor was there any evidence of inflammatory arthritis.  

On physical examination, there was no evidence of joint pain 
on motion.  Five repeated motions of the hip and knee 
resulted in mild pain, with no decrease in range of motion.  
At the time of examination, there was no evidence of any 
fatigue.  Five repeated ranges of motion of the veteran's 
right shoulder showed no increase in pain.  Nor was there any 
evidence of fatigue or decrease in range of motion.  When 
questioned, the veteran denied any problem with flare-ups.  
There was no objective evidence of painful motion, and no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, or heat.  The veteran was able to squat 
five times without pain, and his gait was stable.  At the 
time of examination, the veteran's hips displayed a full 
range of motion bilaterally.  Range of motion measurements of 
the veteran's right knee showed flexion to 140 degrees, with 
extension to 0 degrees.  Similar measurements of the 
veteran's left knee showed flexion to 136 degrees, with 
extension to 0 degrees.  The veteran's ankles displayed a 
full range of motion bilaterally.  Range of motion 
measurements of the veteran's left shoulder showed forward 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
Similar measurements of the veteran's right shoulder showed 
forward flexion and abduction to 180 degrees, in conjunction 
with internal and external rotation to 90 degrees.  At the 
time of examination, the veteran's elbows, forearms, and 
wrists displayed a full range of motion bilaterally.  
Radiographic studies of the veteran's bilateral knees and 
right shoulder conducted in May 2004 showed no evidence of 
any abnormality.  The pertinent diagnoses were arthralgia of 
the right shoulder and hips, and mild patellofemoral knee 
pain, both of which were currently in remission.

In the opinion of the examiner, the veteran suffered no 
functional disability with regard to his knees, hips or 
shoulders.  While the veteran's hip and shoulder pain were 
due to arthropathy secondary to sarcoidosis, at present, both 
were in remission.  Moreover, the veteran's mild knee pain 
was due to chronic patellofemoral pain syndrome.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected sarcoid arthropathy.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

In a rating decision of August 2002, the RO granted service 
connection (and an initial 10 percent evaluation) for sarcoid 
arthropathy, effective November 26, 1996, the date of a VA 
examination.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

In the present case, a review of the record discloses that, 
while at the time of a VA systemic examination in September 
1996, the veteran complained of knee and ankle pain, there 
was no evidence of knee crepitation, and range of motion of 
both knees and ankles was within normal limits.  On 
subsequent VA general medical examination in July 2001, there 
was no evidence of any joint swelling or erythema, and range 
of motion was described as good.  Further noted was that, on 
examination, the veteran displayed no evidence of clubbing or 
edema.  

The Board observes that, at the time of a recent VA 
orthopedic examination in May 2004, the veteran complained of 
pain in his right shoulder accompanied by limitation of 
motion.  While in the past, the veteran had experienced hip 
pain, that was not currently a problem for him.  Knee pain, 
while likewise present in the past, was currently only mild.  
When further questioned, the veteran denied other joint pain.  
Moreover, his claims file showed no evidence of joint pain, 
injury or treatment.  

On further questioning, the veteran denied any past surgery, 
injury, or dislocation.  According to the veteran, his "joint 
problems" had no effect on his occupation or daily 
activities.  Physical examination revealed no evidence of 
joint pain on motion.  Nor was there any evidence of edema, 
effusion, instability, weakness, tenderness, redness, or 
heat.  In the opinion of the examiner, the veteran suffered 
from no weakness, fatigue, or incoordination.  Nor was there 
any evidence of decrease in range of motion.  According to 
the examiner, the veteran experienced no functional 
disability related to his knees, hips, or shoulder.  While 
the veteran did suffer from hip and shoulder pain due to 
arthropathy (secondary to sarcoidosis), at present, both of 
those problems were in remission.  

The veteran's service-connected sarcoid arthropathy may be 
rated on the basis of active disease or residual disability 
under the specific bodily system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2004).  In that regard, under the 
criteria for the musculoskeletal system, rheumatoid 
arthritis, which most closely approximates the veteran's 
disorder, a 10 percent evaluation is warranted where there is 
evidence of noncompensable limitation of motion of a major 
joint or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  An 
increased evaluation of 20 percent requires demonstrated 
evidence of active rheumatoid (atrophic) arthritis 
characterized by 1 or 2 exacerbations a year in a well-
established diagnosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5002 (2004).

As is clear from the above, the veteran's service-connected 
sarcoid arthropathy is properly evaluated as no more than 
10 percent disabling.  The objective findings on the 
examinations and treatment reports fail to reveal compensable 
limitation of motion, and no limitation of motion or swelling 
was noted on examinations in September 1996, November 1996, 
July 1997, July 2001, April 2002, or May 2004.  Nor is there 
evidence of the 1 or 2 exacerbations a year requisite to the 
assignment of an increased rating.  In point of fact, as of 
the time of the aforementioned VA orthopedic examination in 
May 2004, the veteran's arthralgia of the right shoulder and 
hips was in remission.  Moreover, in the opinion of the 
examiner, the veteran suffered no functional disability as a 
result of his knee, hip, or shoulder problems.  

Following a review of the evidence of record, the Board finds 
that the 10 percent rating assigned for the veteran's 
arthralgia adequately compensates the veteran for the 
subjective complaints of pain.  Under the circumstances, an 
increased rating is not warranted at any point during the 
course of the appeal.  


ORDER

An initial evaluation in excess of 10 percent for service-
connected sarcoid arthropathy is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks an increased evaluation for service-connected 
gastrointestinal involvement associated with sarcoidosis.  In 
that regard, a review of pertinent regulations discloses that 
the veteran's service-connected gastrointestinal pathology is 
evaluated, at least in part, on the basis of involvement of 
the liver.  However, a review of the veteran's claims folder 
raises some question regarding the severity, or, in fact, the 
existence, of liver involvement attributable to sarcoidosis.  

More specifically, as early as January 1991, the veteran's 
liver was described as enlarged and echogenic, though with no 
evidence of any diffuse fatty infiltration.  At the time of a 
subsequent VA medical examination in March 1995, the veteran 
stated that he had previously been told that he had an 
"enlarged liver."  Reportedly, an abdominal ultrasound 
performed in September 1996 showed evidence of a mildly 
enlarged liver, though with normal echogenicity.

The Board observes that, on VA gastrointestinal examination 
in May 2004, an abdominal sonogram conducted in November 2003 
was described as showing findings consistent with chronic 
parenchymal liver disease accompanied by mild hepatomegaly.  
While on more recent VA gastrointestinal examination in 
January 2005, the veteran's liver was once again described as 
"consistent with chronic parenchymal disease," the diagnosis 
rendered was one of "no liver involvement."

Given the aforementioned ambiguity, the Board is of the 
opinion that additional development of the evidence would be 
beneficial prior to a final adjudication of the veteran's 
claim.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2005, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA gastrointestinal 
examination in order to more accurately 
determine the current severity of his 
service-connected gastrointestinal 
involvement associated with sarcoidosis.  
As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
All examination findings and a complete 
rationale for all opinions expressed and 
conclusions reached must be set forth in 
a legible report.

(a)	Following completion of the 
examination, the examiner should 
specifically comment on whether there 
is or has been evidence of liver 
damage or hepatomegaly.  

(b)	In addition, the examiner should 
describe the veteran's 
gastrointestinal symptoms associated 
with his sarcoidosis, to include, but 
not limited to, any bowel disturbance, 
fatigue, malaise, anorexia, nausea, 
vomiting, or weight loss.  The 
examiner should discuss the severity, 
frequency, and duration of any 
symptoms, as well as the treatment 
therefore, to include dietary 
restrictions.  

(c)	Finally, the examiner should offer 
an opinion regarding the overall 
severity of the veteran' 
gastrointestinal disability, which 
includes his liver pathology.  

The claim folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for gastrointestinal 
involvement associated with sarcoidosis.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in April 
2005.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


